Citation Nr: 0003899	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  96-22 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disorder as secondary to service-connected chronic right 
medial collateral ligament strain and, if so, whether all the 
evidence both old and new warrants the grant of service 
connection.

2.  Entitlement to an increased rating for right medial 
collateral ligament strain, currently evaluated as 30 percent 
disabling.

3.  Entitlement to special monthly compensation based on loss 
of use of the right foot.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1983 to 
August 1984.

The Buffalo, New York, Department of Veterans Affairs (VA), 
Regional Office denied entitlement to service connection for 
a low back disorder secondary to service-connected chronic 
right medial collateral ligament strain in an August 1986 
rating decision.  The veteran was notified of this adverse 
determination, as well as of his procedural and appellate 
rights by VA letter dated August 26, 1986.  He did not 
initiate an appeal, and the decision became final.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 1992 rating decision of the St. 
Petersburg, Florida VA Regional Office (RO), which determined 
that new and material evidence had not been submitted to 
reopen the veteran's claim seeking entitlement to service 
connection a low back disorder as secondary to his service-
connected right knee disability.  In June 1992, his claims 
folder was transferred to the Board for appellate 
consideration of a different claim.  He filed his notice of 
disagreement (NOD) with the Board, rather than the RO, in 
July 1992.  In accordance with version of the regulation most 
favorable to the veteran during the applicable one-year 
delimiting period following notification, his NOD is 
considered to have been timely and appropriately filed.  See 
38 C.F.R. § 19.127 (1991) (NOD shall be filed with VA office 
from which veteran received notice of determination) and 
38 C.F.R. § 20.300 (1992) (NOD shall be filed with VA office 
which assumed jurisdiction of applicable records following a 
transfer); see also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (where the law or regulation changes after a claim has 
been filed, the version most favorable to the veteran will 
apply).  In September 1993, the veteran's claims folder was 
returned to the RO; thereby informing them, for the first 
time, that a timely NOD had been filed.  Following additional 
development, the RO confirmed and continued the denial of the 
veteran's new and material evidence claim in a February 1996 
rating decision.  The veteran was issued a statement of the 
case in April 1996.  The RO received his substantive appeal 
later that month.  In January 1999, the RO apparently 
reviewed the case in light of the amended procedures for 
evaluation of new and material evidence claims as set in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (discussed 
below), but denied his claim as not well grounded.

During the pendency of this appeal, the veteran filed claims 
for an increased disability rating for chronic right medial 
collateral ligament strain and entitlement to special monthly 
compensation based on loss of use of the right foot.  
Following development, the RO denied entitlement to the 
benefits sought in a January 1999 rating decision.  The 
veteran filed a timely NOD with respect to these claims, and 
was issued a statement of the case in May 1999.

The veteran's claims folder was transferred to the Board in 
June 1999.  Later that month, he presented testimony as to 
all three of the above-mentioned issues at a videoconference 
hearing held by the undersigned.  His hearing transcript is 
accepted as a timely filed substantive appeal with respect to 
his increased rating and special monthly compensation claims.  
See Tomlin v. Brown, 5 Vet. App. 355 (1993) (the statutory 
provisions of 38 U.S.C.A. § 7105 do not impose technical 
pleading requirements); see also 38 C.F.R. § 20.300 (1999).

The propriety of the RO's decision to reopen the veteran's 
low back disorder claim is the subject of the 'Reasons and 
Bases' portion of this decision.  For the reasons set forth 
below, the Board also finds that 'new and material' evidence 
has been presented and that the claim is reopened.  However, 
additional development is necessary prior to final 
determination on the merits.  In addition, the Board also 
finds that further development of the increased rating and 
special monthly compensation claims is required.  Therefore, 
these claims will be discussed in the 'REMAND' appended to 
the end of this decision.


FINDINGS OF FACT

1.  In August 1986, the Buffalo VA Regional Office denied 
service connection for chronic low back disorder essentially 
on the basis that the evidence did not show a nexus between 
such disability and service or a service-connected disorder.  
The veteran was notified of this adverse determination, as 
well as of his procedural and appellate rights by VA letter 
dated August 26, 1986.  He did not initiate an appeal, and 
the decision became final.

2.  Evidence presented since the August 1986 decision, in 
particular a November 1997 VA consultation examination 
report, tends to show that there is a medical nexus between 
current low back disability and his service-connected 
conditions, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

3.  The claims file contains evidence of a current low back 
disorder and of a plausible relationship between the low back 
disorder and service-connected right knee disorder.


CONCLUSIONS OF LAW

1.  The August 1986 Regional Office decision denying the 
veteran's claim for service connection for a low back 
disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(a) (1999).

2.  Evidence received since the August 1986 rating decision 
which denied service connection for a low back disorder is 
new and material, and the claim for such benefit is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).

3.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 3.160(d), 
20.200, 20.302 (1999). "New and material evidence" means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1999).  Regardless of the 
actions undertaken by the RO, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has specifically held 
that the Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented, and that before the Board may reopen such a claim, 
it must so find.  See Barnett v. Brown, 83 F. 3d 1380, 1383 
(Fed. Cir. 1996).  When determining whether the claim should 
be reopened, the credibility of the newly submitted evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
Federal Circuit held that in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin and 
related cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 
(1993), Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans 
v. Brown, 9 Vet. App. 273 (1996), that required reopening of 
claim on the basis of "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case was 
declared invalid.  Thus, the Federal Circuit held in Hodge 
that the legal standard that remains valid was that 
contemplated under 38 C.F.R. § 3.156(a) that requires that in 
order for new evidence to be material, the new evidence 
should "bear[ ] directly and substantially upon the specific 
matter under consideration . . . [and must be] so significant 
that it must be considered in order to fairly decide the 
merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)).  

The last previous final denial of the veteran's claim was, as 
noted, in August 1986.  Therefore, the  analysis of the 
evidence submitted to reopen the veteran's claim must include 
review of all evidence submitted subsequent to the August 
1986 determination.

The August 1986 rating decision denied service connection for 
a chronic low back disorder essentially on the basis that the 
evidence did not show a nexus between such disability and 
service or a service-connected condition.  What was missing 
then, in essence, was competent medical evidence of a nexus 
between the veteran's low back disorder and a service-
connected condition.  Evidence submitted since the 1986 
determination includes a November 1997 VA consultation 
examination report wherein the examiner, based on a detailed 
review of the veteran's chart, proposed a pathogenesis of the 
current low back disorder.  The VA examiner indicated that 
the veteran developed reflex sympathetic dystrophy of the 
right leg, as a post-operative complication of an otherwise 
routine meniscectomy of the (service-connected) right knee.  
The severe pain and sensitivity affected his gait so much 
that a disc acutely protruded.  The veteran has had chronic 
pain since then.  The examiner further noted that there is an 
inconsistency in the record between the veteran's magnetic 
resonance imaging (MRI) and computerized tomography (CT) scan 
findings.  This evidence is new, as it was not previously of 
record, and is material, as it pertains to the matter of a 
nexus between current low back disability and service.  It is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

Although the RO's January 1999 adverse determination is 
couched in terms of well groundedness, the Board observes 
that the RO in fact and in law rendered a decision on the 
merits, based in part on contrary findings reflected in a 
March 1998 VA examination report.  In this regard, it is 
noted that the analysis required is not the same at both the 
well-groundedness and the merits stages.  Indeed, the 
evidence submitted in support of a claim to reopen must be 
accepted as true for purposes of determining whether the 
claim is well grounded.  See Justus and Elkins, supra.  
Accordingly, the credibility of the November 1997 VA 
consultation examiner's statement is presumed, and the 
elements of a well grounded claim for service connection, as 
set forth in Caluza and Epps, are satisfied.  Thus, contrary 
to the RO's determination, the Board finds that the veteran's 
claim for service connection for a chronic low back disorder 
is well grounded.


ORDER

The claim of entitlement to secondary service connection for 
a chronic low back disorder is reopened, and is well 
grounded; to this extent, the appeal is granted.


REMAND

The veteran's is service-connected for posttraumatic, chronic 
right knee medial collateral ligament strain, rated as 30 
percent disability.  Service connection is also in effect for 
posttraumatic reflexive sympathetic dystrophy, rated as 10 
percent disabling and major depression with psychotic 
features, rated as 30 percent disabling.  His reflexive 
sympathetic dystrophy and major depression are considered to 
be directly due to and proximately the result of his right 
knee disorder.

Inasmuch as the claim for service connection for a low back 
disorder has been reopened, and is well grounded, the duty to 
assist attaches.  In addition, the Board observes that his 
claims for a disability evaluation in excess of 30 percent 
for chronic right medial collateral ligament strain and 
special monthly compensation based on loss of use of the 
right foot are also well grounded.  Claims that conditions 
have become more severe are well grounded where the 
conditions were previously service-connected and rated, and 
the claimant subsequently asserts that higher ratings are 
justified due to an increase in severity since the original 
ratings.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).

Where an appellant presents a well-grounded claim for VA 
benefits, VA has a statutory duty to assist the appellant "in 
developing the facts pertinent to the claim" at the merits 
stage of the adjudication.  38 U.S.C. § 5107(a) (West 1991); 
see 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  This includes 
the duty to obtain VA examinations which provide an adequate 
basis upon which to determine entitlement to the benefit 
sought, as well as the duty to obtain all relevant treatment 
records referred to by the veteran.  Littke v. Derwinski, 1 
Vet. App. 90 (1991).  Fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In the instant case, the veteran was previously afforded VA 
orthopedic examinations for compensation and pension purposes 
in January 1991 and January 1995.  In each instance, the 
examiner, based on a contemporaneous review of the evidence 
of record, concluded the veteran's low back disorder is 
unrelated to his service-connected right knee disorder.  
However, in view of the November 1997 VA examiner's findings, 
the veteran was afforded additional VA peripheral nerve and 
orthopedic examinations in March 1998.  These examiners 
essentially determined, based on their own review of the 
record, that there was no orthopedic or neurological nexus 
between the veteran's service-connected chronic right medial 
collateral ligament strain and his chronic low back disorder.

Nonetheless, the medical evidence of record reflects that 
there may be a psychiatric element to the veteran's service-
connected chronic right medial collateral ligament strain.  
As noted above, the veteran's service-connected major 
depression is considered to be directly due to and 
proximately the result of his right knee disorder.  The 
recent 1998 VA orthopedic examination report noted, in 
pertinent part, that the veteran was a disheveled and anxious 
appearing gentleman in no distress.  He walked with bilateral 
Lofstrand crutches and used an 'AFO' on the right ankle and a 
lace up knee brace on the right knee.  The examination was 
conducted without all of the assistive devices, but the 
veteran refused to walk without the assistance of the 
Lofstrand crutches - essentially dragging the right foot and 
refusing to put weight on it.  Active range of motion of the 
right knee was achieved to 0 degrees with the veteran holding 
the knee in 10 degrees of flexion.  Passive range of motion 
was from 0 to 40 degrees.  The orthopedic examination report 
included diagnoses of complaint of severe right lower 
extremity pain, likely an element of somatization with no 
evidence of reflex sympathetic dystrophy on examination and 
loss of motion of the right knee secondary to complaints of 
pain with no evidence of orthopedic pathology of the right 
knee.

"Somatoform" refers to psychogenic symptoms resembling those 
of physical disease.  Spurgeon v. Brown, 10 Vet. App. 194, 
196-197 (1997) (citing Dorland's Illustrated Medical 
Dictionary 1545 (28th ed. 1994)).  The Court held in Allen v. 
Brown, 7 Vet. App. 439 (1995) that the term "disability" as 
used in 38 U.S.C.A. 
§§ 1110, 1131 (West 1991) refers to impairment of earning 
capacity, and that such definition of disability mandates 
that any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service- connected condition, 
shall be compensated.  Thus, pursuant to 38 U.S.C.A. §§ 1110, 
1131 (West 1991) and 38 C.F.R. § 3.310(a) (1999), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a 
service-connected disorder, such veteran shall be compensated 
for the degree of disability existing due to the aggravation.  
In addition, loss of use of a foot will be held to exist when 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  38 C.F.R. § 3.350(a)(2)(i) (1999).

In the instant case, the VA orthopedic examiner suggests that 
the veteran manifests a somatoform disorder which adversely 
affects his service-connected right knee.  To date, however, 
the RO has not attempted to have the VA orthopedic examiner's 
finding of somatization confirmed by an appropriate mental 
health professional or address this somatoform disorder as it 
relates to his claims for an increased rating for right knee 
disorder, special monthly compensation for loss of use of the 
right foot and secondary service connection for chronic low 
back disorder, on the basis of aggravation pursuant to Allen, 
supra.

Additionally, the Board also observes that the veteran filed 
a 'new' claim for an increased rating for service-connected 
mental disorder in December 1998.  As this 'new' claim may be 
inextricably intertwined with the issues presently on appeal, 
insofar as the veteran may manifest a somatic disorder, it 
would be premature and prejudicial for the Board to consider 
the veteran's certified claims at this time.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (all issues "inextricably 
intertwined" with issues certified for appeal, are to be 
identified and developed prior to appellate review).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed disabilities, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  The RO should also schedule the 
veteran for a comprehensive psychiatric 
examination by a VA psychiatrist who has 
not previously seen or treated him in 
order to determine the extent to which, 
if any, his complaints of severe right 
lower extremity pain and, separately, 
loss of use of the right foot, are the 
product of a somatization disorder or 
other psychiatric disorder, to include 
his service-connected major depression.  
Any necessary diagnostic tests and 
procedures are to be undertaken at this 
time.  The appellant's claims file and a 
separate copy of this remand must be made 
available to, and thoroughly reviewed by, 
the examining psychiatrist prior to 
conduction and completion of the 
examination.  The psychiatrist should 
diagnose all psychiatric disabilities, if 
any, from which the appellant presently 
suffers.  If a somatoform pain disorder 
or other disorder is found to exist, an 
opinion must be offered, to a reasonable 
degree of medical certainty, whether such 
disorder is etiologically related to the 
veteran's period of active military 
service or any of his service-connected 
disabilities, to include chronic right 
knee disorder and major depression, and, 
separately, loss of use of the right 
foot.  The examiner should describe how 
the symptoms of each psychiatric disorder 
affect the veteran's social and 
industrial capacity.  The examiner must 
then assign a Global Assessment of 
Functioning (GAF) score, to the exclusion 
of other disabilities, including age, 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (DSM-IV) and 
explain what the assigned score 
represents.  A complete rationale for any 
opinions expressed, positive or negative, 
must be provided.

3.  If, and only if, the veteran is found 
to manifest a somatization disorder 
proximately due to or the result of his 
service-connected disabilities, the RO 
should schedule the veteran for VA 
orthopedic examination by a specialist 
who has not previously seen or treated 
him in order to determine whether the 
veteran manifests loss of use of the 
right foot or aggravation of the low back 
secondary to this disorder.  Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by the specialist prior to 
examination of the veteran.  X-rays, 
laboratory tests, range of motion studies 
and/or other diagnostic studies should be 
performed as deemed appropriate by the 
specialist.  At the conclusion of this 
evaluation, the examiner is asked to 
determine, to a reasonable degree of 
medical certainty:

	(a) whether the veteran's 
somatization disorder results in no 
effective function of the right foot 
other than that which would be equally 
well served by an amputation stump at the 
site of election below the knee with use 
of a suitable prosthetic appliance; AND

	(b) whether the veteran's 
somatization disorder has caused any 
adverse pathological change in his 
nonservice-connected low back disorder.

A discussion of the salient facts and the 
medical principles involved will be of 
considerable assistance to the Board.  
The examination report should then be 
associated with the veteran's claims 
folder.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports. If any of the 
examination reports do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific joint 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  The RO should also review all of the 
evidence in reference to the veteran's 
increased rating for service-connected 
mental disorder since it was last rated 
in 1994, or if the veteran is found to 
have any ratable disability not evaluated 
at that time, a new rating should be 
prepared to ensure that each of the 
veteran's disabilities has been assigned 
a rating under the VA Schedule for Rating 
Disabilities.

The veteran and his accredited 
representative  must be, and hereby are, 
notified that a timely notice of 
disagreement and substantive appeal (VA 
Form 9) must be filed in order to perfect 
any appeal as this issue, and without 
such the Board will not have 
jurisdiction.

6.  Following completion of the 
foregoing, the RO must re-adjudicate the 
veteran's claims for an increased rating 
for right knee disorder, special monthly 
compensation for loss of use of the right 
foot and secondary service connection for 
chronic low back disorder.  In the event 
that the veteran's low back disorder is 
deemed to be aggravated by any of his 
service-connected disorders, to include 
somatization if indicated, the RO should 
specifically consider the directives set 
forth in Allen.  

7.  If any of the determinations in 
appellate status remain unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should also 
include detailed reasons and bases for 
the decisions reached. Thereafter, the 
veteran should be afforded the 
opportunity to respond thereto.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending any of the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 



